Citation Nr: 1207257	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-26 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.  He also had service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal.  

In October 2008, the Veteran presented testimony at a hearing conducted at the Columbia RO before a Decision Review Officer (DRO).  In August 2011, the Veteran presented testimony at a personal hearing conducted at the Columbia RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  Transcripts of these personal hearings are in the Veteran's claims folder.

In September 2011, the Board remanded the claims to afford the Veteran a VA examination and to obtain VA medical records.  VA medical records dated from February to September 2011 were associated with the claims file and a VA examination that is adequate upon which to base a determination was obtained in October 2011.  Given the foregoing, the Board finds that VA has substantially complied with the Board's remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss did not manifest during service, did not manifest within one year thereafter, has not been shown to have had its onset in service, and is not the result of a disease or injury incurred in active service.

3.  Tinnitus did not have its onset in service and is not the result of a disease or injury incurred in active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service and may not be presumed to have had its onset in active service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2011).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in May 2006 with regard to the claims.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in January 2007.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  

The Veteran was afforded VA examinations in December 2006 and October 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a reading of the service and post-service medical records in the Veteran's claims file.  They considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a July 2007 SOC (statement of the case) and July 2009 and April 2011 SSOCs (supplemental statements of the case), which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for organic diseases of the nervous system, such as bilateral hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss or tinnitus.

The Veteran contends that he has hearing loss and tinnitus as the result of acoustic trauma he incurred during service.  Specifically, he testified that his hearing loss and tinnitus are related to his work as a cannoneer and from operating heavy equipment without ear protection during service.  The Veteran is competent to report this noise exposure and it is consistent with the circumstances of his service.  Thus, noise exposure during service is conceded.

The Veteran's service treatment records do not contain findings of hearing loss or tinnitus.  On his April 1970 entrance examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0

0
LEFT
0
5
0

5



On his separation examination, which has two dates (November 1971 and November 1972) pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

The Veteran marked "no" on his November 1971/November 1972 separation report of medical history when asked if he had hearing loss or ears, nose, or throat trouble.  Thus, hearing loss and tinnitus were not shown or reported during his active military service.

The record reflects that the Veteran served in the Army National Guard after his separation from active service until approximately 1995.  Although the Veteran had a pure tone threshold of 25 degrees in his left ear at the 500 hertz range in February 1991, there were no diagnoses of hearing loss or tinnitus during his Army National Guard service.  Importantly, his pure tone thresholds were all in the normal range on a follow-up audiogram in February 1995.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In February 1987, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
0
0
0
0
5




On the authorized audiological evaluation in February 1991, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
0
5
10
LEFT
25
0
0
0
0

In February 1995, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
0
5

Additionally, the Veteran marked "no" on the February 1987, February 1991, and February 1995 reports of medical history when asked if he had hearing loss or ears, nose, or throat trouble.  Accordingly, hearing loss and tinnitus were not shown or reported during the Veteran's National Guard service.

In fact, the Veteran has not reported experiencing tinnitus during his active military service.  He informed both the December 2006 and October 2011 VA examiners that his tinnitus began in the late 1970s.  The Board finds it significant that by the Veteran's own admission, he did not begin to have tinnitus until several years after his separation from active service.  

The Board observes that the Veteran has not been diagnosed with bilateral hearing loss that meets the provisions of 38 C.F.R. § 3.385.  That is, he has not been shown to have auditory threshold readings in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or auditory thresholds readings for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  

On the authorized audiological evaluation in December 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
20
LEFT
10
5
5
5
10

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.

On the authorized audiological evaluation in October 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
20
LEFT
15
15
15
20
20

The examiner indicated that the speech discrimination scores were not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of the puretone average and speech discrimination scores inappropriate.

The December 2006 VA examiner opined that tinnitus is not as likely as not due to the acoustic trauma in service.  The rationale for the opinion was that the audiograms dated in April 1970 and November 1972 show normal hearing in both ears.  The audiograms dated in February 1987 and February 1995 also show normal hearing in both ears.  There were no complaints of tinnitus or hearing loss during service and the Veteran reported that his tinnitus began in the late 1970s, which may have been related to other occupational noise or other causative factors such as heart disease, hypertension, or diabetes.  

The October 2011 VA examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The rationale was that the Veteran reported that his tinnitus began in the late 1970s.  Although his MOS as field artilleryman indicates highly-probable noise exposure in service, his active service audiograms dated in April 1970 and November 1972 show normal hearing bilaterally with no degradation of puretone thresholds.  His February 1987 National Guard audiogram also shows normal hearing bilaterally.  The Veteran's history was also significant for non-military occupational noise exposure of weave room work and other possible causative factors including post traumatic stress disorder (PTSD), diabetes, and hypertension.  The examiner stated that according to the Deputy Director of Audiology and Speech pathology for VA, the most common cause of tinnitus is noise exposure.  In general, if no hearing loss is noted during audiology testing, then tinnitus is mostly likely not due to loud noise exposure, as there is no hearing loss.  However, the fact that there is no hearing loss documented in service does not preclude service connection.  For example, a change in hearing beyond normal variability documented in service is reasonable cause of tinnitus.  The vast majority of tinnitus is related to hearing loss, but changes in hearing thresholds that are nevertheless clinically normal or changes in hearing thresholds above the testing range can be associated with tinnitus.  The Veteran showed no such change in hearing during active service.  

The examiner continued that the Institute of Medicine in a recent study on noise and the military service has found no scientific basis for concluding that delayed-onset hearing loss exists.  Therefore, the absence of hearing loss or changes in hearing beyond normal variability cannot be causally related to hearing loss that appears later.  The same cannot be said for tinnitus.  There are myriad causes of tinnitus.  Furthermore, tinnitus is well known to emerge as an intrusive condition in the presence of various trigger factors.  The emergency of tinnitus can be related to many medical and psychological factors.  The majority of tinnitus sufferers attributed emergence to psychological factors, e.g. mood changes, anxiety, or depression.  This is the reason that such cases are referred to qualified examiners who are better qualified to make judgments about other medical and psychological conditions that may be associated with military service.  

The Board finds both opinions highly probative.  Both are based on a thorough review of the Veteran's claims file and cited his in-service noise exposure, post-service noise exposure, and referenced his audiometric testing during service.  Both examiners provided well reasoned opinions, which are supported by the other evidence of record.  Accordingly, the Board affords both opinions great persuasive value.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  Thus, because the Veteran has not been diagnosed with bilateral hearing loss that meets the requirements of 38 C.F.R. § 3.385, service connection for bilateral hearing loss must be denied.  

Although the Veteran might sincerely believe that his tinnitus is related to service, he, as a layperson, is not qualified to render a medical opinion as to etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Further, as previously stated, he has not contended that he has experienced ringing in his ears consistently since his separation from service.  

In conclusion, the most persuasive evidence of record indicates that the Veteran's tinnitus began in the late 1970s, several years after his separation from service.  The most probative evidence does not indicate that the Veteran has hearing loss that meets the provisions of 38 C.F.R. § 3.385 or that this tinnitus is the result of acoustic trauma incurred during service.  Additionally, the evidence does not support service connection by a presumptive basis because there is no competent evidence showing that the Veteran's bilateral hearing loss manifested itself to a degree of 10 percent or more within one year from the date of his separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As such, service connection for bilateral hearing loss and tinnitus must be denied.  38 C.F.R. §§ 3.303, 3.385.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


